Fourth Court of Appeals
                                  San Antonio, Texas

                                       JUDGMENT
                                     No. 04-20-00441-CV

                     IN THE INTEREST OF D.F.S., C.S.S., and C.R.S.

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-PA-02723
                          Honorable Peter A. Sakai, Judge Presiding

      BEFORE JUSTICE ALVAREZ, JUSTICE CHAPA, AND JUSTICE RODRIGUEZ

       In accordance with this court’s opinion of this date, the trial court’s order terminating
appellants’ parental rights is AFFIRMED. No costs of appeal are taxed against appellants.

       SIGNED February 17, 2021.


                                               _____________________________
                                               Liza A. Rodriguez, Justice